 

Case 1-18-cv-02581-GBD-DCF Document 76 Filed in NYSD on 01/27/2020 Page 1 of 1

We WILSON ELSER

 

 

, Nancy Wright
USK” aD BN 212-915-5845 (direct)
Nancy. Wright@wilsonelser.com

 

 

 

 

 

 

 

 

DOt 4 jason €
BLE: :: 212-915-5729
DOL ¢ » Jason. Canne@wilsonelser.com
DAIL T3
January 27, 2020 Srtesrenereronramysnes eri nen recat | SO ORDERED
VIA ECF UAN 2 8 2020 The status conference is

adjourned from January 29,
2020 to February 4, 2020 at

Honorable George B. Daniels
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

 

Re: | Cohen v. Integrated Project Delivery Partners, Inc., et al.
Civil Case No.: 18-cv-02581
Our File No.: 12548.00074

Dear Judge Daniels:

We represent the Defendants in the above-referenced matter and write to request that the final pre-
trial conference, currently scheduled for Wednesday January 29, 2020, be adjourned to a new date.
Trial counsel for the Defendants currently has an appearance scheduled on January 29, 2020
involving multiple parties in another matter, which cannot be moved. We have conferred with

counsel for the Plaintiff, who consents to this request. The parties are available and respectfully
propose the following potential dates for the pre-trial conference: February 3, 4, 6, 10 or 11.

Please do not hesitate to contact us should you have any questions in this regard. We thank the
Court for its time and attention in this matter.

Very truly yours,

WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
/s/ Nancy V. Wright

Nancy V. Wright

Cc: Counsel of Record (via ECF)

10492264v.1

 
